IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 674
                                         :
COMMITTEE ON RULES OF                    : SUPREME COURT RULES DOCKET
                                         :
EVIDENCE                                 :


                                    ORDER


PER CURIAM:



             AND NOW, this 20th day of August, 2015, the Honorable G. Michael

Green, Delaware County, is hereby appointed as a member of the Committee on Rules

of Evidence for a term of three years commencing October 1, 2015.